DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins et al. (10,440,900).
Claim 1, Higgins discloses a plant cultivation light source (60a-60d3, Figs. 3, 5A) comprising: 
at least two light sources selected from first (62a, Fig. 5A), second (63d2 and 64d2, Fig. 5A, as a second light source), and third light sources (63d1 and 64d1, Fig. 5A, as a third light source) that emit first, second, and third lights, respectively; 
wherein the first light has a first peak at a wavelength (450 nm, col. 9, lines 30-35) from about 400 nanometers to about 500 nanometers, 

the third light has a third peak appearing at a wavelength (405 nm, col. 10, lines 21-23), which is shorter than the first peak, from about 400 nanometers to about 500 nanometers, 
wherein the first light is a white light and has a first sub-peak (530 nm, col. 9, lines 43-44) having an intensity lower than the intensity of the first peak (see a graphic of Fig. 5A) at a wavelength from about 500 nanometers to about 700 nanometers, the first sub-peak having a full-width at half-maximum greater than a full-width at half-maximum of the first peak (FWHM of greater than 50 nm, col. 9, lines 44-45 and see the graphic of Fig. 5A).
Claim 12, Higgins discloses a plant cultivation light source module (60a-60d, Fig. 3), comprising: 
a light source emitting a light in a visible light wavelength band; 
a controller (lighting controller 42, Fig. 6) controlling the light source (60a-60d); and 
a power supply supplying a power (power connection, col. 6, lines 43-54) to at least one of the light source and the controller, the light source comprising at least two light sources selected from first (62a, Fig. 5A), second (63d2 and 64d2, Fig. 5A), and third (63d1 and 64d1, Fig. 5A) light sources that emit first, second, and third lights, respectively, 

the second light having a second peak appearing at a wavelength (470 nm, col. 10, lines 23-25), which is longer than the first peak, from about 400 nanometers to about 500 nanometers, 
the third light having a third peak appearing at a wavelength (405 nm, col. 10, lines 21-23), which is shorter than the first peak, from about 400 nanometers to about 500 nanometers, 
wherein the first light is a white light and has a fourth peak (530 nm, col. 9, lines 43-44) having an intensity lower than the intensity of the first peak at a wavelength from about 500 nanometers to about 700 nanometers (see the graphic of Fig. 5A), the fourth peak having a full-width at half- maximum greater than a full-width at half-maximum of the first peak (FWHM of greater than 50 nm, col. 9, lines 44-45 and see the graphic of Fig. 5A), and 
wherein the controller controls an intensity of the light, an emission duration of the light, a wavelength band of the light, a light emission frequency count, or a combination thereof (see col. 14).
Claim 15 is rejected as claim 1, since the elements and limitations are similar; furthermore, Higgins discloses a housing (tray 12, Fig. 1 and see col. 5, lines 43-51) in which a plant is provided and the light source module (20, Fig. 1) is installed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (10,440,900).
Claim 2, Higgins discloses the claimed invention except for wherein an overlap area between a spectrum of the light emitted from the light source and a spectrum defined by a McCree curve is equal to, or greater than the spectrum defined by the McCree curve by about 50%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an overlap area between a spectrum of the light emitted from the light source and a spectrum defined by a McCree curve is equal to, or greater than the spectrum defined by the McCree curve by about 50%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 3, Higgins discloses the plant cultivation light source of claim 2, wherein the second light has a second sub-peak at a wavelength (670 nm, col. 10, lines 26-27) from about 500 nanometers to about 700 nanometers, and an intensity of the second sub-peak is higher than the intensity of the first sub-peak (see the graphic of Fig. 5A); 
Claim 4, Higgins discloses the plant cultivation light source of claim 2, wherein the third light has a third sub-peak at a wavelength (600 nm, col. 10, lines 25-26) from about 500 nanometers to about 600 nanometers, and an intensity of the third sub-peak is higher than the intensity of the first sub-peak (see the graphic of figure 5A).
Claim 5, Higgins discloses the plant cultivation light source of claim 2, further comprising a fourth light source that emits a fourth light having a fourth peak at a wavelength (670 nm, col. 10, lines 4-10) from about 600 nanometers to about 700 nanometers.
Claim 6, Higgins discloses the plant cultivation light source of claim 2, wherein the light sources (60a-6d, Fig. 3) comprise the first light source (62a, Fig. 5A) and the second light source (63d2 and 64d2, Fig. 5A).
Claim 7, Higgins discloses the plant cultivation light source of claim 2, wherein the light sources (60a-6d, Fig. 3) comprise the first light source (62a, Fig. 5A) and the third light source (63d1 and 64d1, Fig. 5A).

Claim 9, Higgins discloses the claimed invention except for wherein an overlap area between a spectrum of a light obtained by mixing the first to third lights and the spectrum defined by the McCree curve is equal, to or greater than the spectrum defined by the McCree curve by about 70%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an overlap area between a spectrum of the light emitted from the light source and a spectrum defined by a McCree curve is equal to, or greater than the spectrum defined by the McCree curve by about 70%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 10, Higgins discloses the plant cultivation light source of claim 2, wherein two or more of at least one of the first, the second, or the third light sources are provided (see circuit board 22, Fig. 3).
Claim 11, Higgins discloses the claimed invention except for wherein the first light has a color temperature of about 5000K. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first light has a color temperature of about 5000K, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        7/13/21